J-A07021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INT. OF: K.M.W., A MINOR         :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
 APPEAL OF: K.W.R., MOTHER               :
                                         :
                                         :
                                         :
                                         :
                                         :   No. 1537 MDA 2019

             Appeal from the Decree Entered August 23, 2019
    In the Court of Common Pleas of Dauphin County Orphans' Court at
                           No(s): 13-AD-2019


BEFORE: OLSON, J., DUBOW, J., and McLAUGHLIN, J.

MEMORANDUM BY DUBOW, J.:                        FILED FEBRUARY 21, 2020

     Appellant, K.M.W. (“Mother”), appeals from the August 23, 2019 Decree

that involuntarily terminated her parental rights to K.M.W. (“Child”) and

changed Child’s permanency goal to Adoption.          Upon review, we are

constrained to quash this appeal pursuant to Commonwealth v. Walker,

185 A.3d 969 (Pa. 2018), and deny counsel’s Application to Strike Trial Court

Docket Number and to Clarify Notice of Appeal (“Application to Strike”).

     A detailed recitation of the procedural and factual history is unnecessary

to our disposition. On October 9, 2019, Mother filed a single Notice of Appeal

listing both the dependency and adoption docket numbers (Docket Nos. 13 AD

2019 and CP-22-DP-98-2016). Thereafter, both Mother and the trial court

complied with Pa.R.A.P. 1925.

     Initially, we must address the fact that Mother filed a single Notice of

Appeal for her appeals at two separate lower court docket numbers. In
J-A07021-20



June 2018, our Supreme Court disapproved of the common practice of filing

a single notice of appeal from an order or judgment involving more than one

docket number. See generally Walker, supra. The Court observed that

“the proper practice under [Pa.R.A.P.] 341(a) is to file separate appeals from

an order that resolves issues arising on more than one docket.” Walker, 185
A.3d at 977.     Accordingly, the Court determined, “[t]he failure to do so

requires the appellate court to quash the appeal.” Id. See also Matter of

M.P., 204 A.3d 976, 981 (Pa. Super. 2019) (holding that when an appellant

files a single notice of appeal from two separate dockets–dependency and

adoption–Walker compels quashal).

      In this case, Mother filed a single Notice of Appeal from an order

involving two separate docket numbers.         Mother’s appeal postdates the

Walker and Matter of MP decisions.          Accordingly, we are constrained to

quash this appeal.

     Appeal quashed.      Application to Strike denied.    Case stricken from

argument list.

     Judge McLaughlin joins the memorandum.

     Judge Olson concurs in result.




                                      -2-
J-A07021-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/21/2020




                          -3-